 Case 1:21-cv-00120-MN Document 44 Filed 08/20/21 Page 1 of 1 PageID #: 2052




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


 VERTIGO MEDIA, INC. and REMOTE               )
 MEDIA LLC,                                   )
                                              )
                               Plaintiffs,    )
                                              )   C.A. No. 21-120-MN
 v.                                           )
                                              )
 EARBUDS INC.,                                )
                                              )
                               Defendant.     )

                        DEFENDANT’S REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1.4, Defendant respectfully requests oral argument before the

Court in connection with Plaintiffs’ Motion for Preliminary Injunction (D.I. 14).


                                                   ASHBY & GEDDES

                                                   /s/ Andrew C. Mayo

                                                   John G. Day (#2403)
                                                   Andrew C. Mayo (#5207)
                                                   500 Delaware Avenue, 8th Floor
                                                   P.O. Box 1150
 Of Counsel:                                       Wilmington, DE 19899
                                                   (302) 654-1888
 Kayvan B. Noroozi                                 jday@ashbygeddes.com
 NOROOZI PC                                        amayo@ashbygeddes.com
 11601 Wilshire Boulevard, Suite 2170
 Los Angeles, CA 90025                             Attorneys for Defendant
 (310) 975-7074

 Douglas L. Bridges
 NOROOZI PC
 4204 Rochester Road
 Mobile, AL 36608
 (251) 533-0461

 Dated: August 20, 2021



       {01715837;v1 }
